Citation Nr: 1723537	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation (SMC). 

2.  Entitlement to an effective date prior to July 21, 2011, for the award of SMC based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1995.

The issues presently on appeal come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection for MS was initially denied by way of an August 2004 rating decision and an appeal was perfected.  Following the Board's August 2009 grant of the claim, a November 2010 rating decision was issued effectuating the award.  Service connection for MS with neuritis of the left lower extremity was awarded with an in initial 30 percent rating, effective December 15, 2003.  Service connection for neuritis of the right lower extremity associated with MS was also awarded an initial 30 percent rating, effective December 15, 2003.  At that time, service connection was also awarded for bilateral optic neuritis, initially effective December 15, 2003, with staged ratings.  The Veteran filed a January 2011 notice of disagreement with that decision including argument for rating increases, earlier effective dates, SMC, and a total disability rating based upon individual unemployability (TDIU).  TDIU was awarded, effective December 15, 2003, by way of a June 2012 rating decision.  Appeals were perfected as to all remaining aspects of the claim.  

During the pendency of these appeals, an additional rating decision was issued in April 2014, which increased the right and left lower extremity neuritis to 60 percent each, effective June 16, 2005; awarded service connection for a cognitive disorder, with a 30 percent rating, effective July 21, 2011; awarded service connection for neuritis of the right upper extremity, with a 20 percent rating, effective July 21, 2011; awarded SMC based upon the need for aid and attendance, effective July 21, 2011; and denied service connection for urinary and bowel incontinence.  The Veteran then perfected an appeal as to the effective date assigned for SMC.

In May 2015, the Board issued a decision denying increased schedular ratings for the right lower and left lower extremity neuritis, denying an increased rating for bilateral optic neuritis, and denying an effective date prior to July 21, 2011, for SMC based on the need for aid and attendance.  The Board also denied claims for increased ratings for right and left knee disabilities, which had come before the Board in another appeal stream.

The Veteran appealed a portion of the Board's May 2015 decision to the Court of Appeals for Veterans Claims (the Court).  The Veteran did not appeal either of the decisions related to the Veteran's knees, or the decision as to the rating for optic neuritis.  See August 2016 Memorandum Decision, Footnote 1.  The Veteran also did not challenge the schedular ratings assigned for the neuritis of the left and right lower extremities.  Id.  Rather, the Veteran specifically challenged the level of SMC awarded and the effective date of the assignment of an SMC rating.  The Court, in August 2016, issued a Memorandum Decision vacating and remanding the Board's May 2015 decision in this regard.  Thus, the decision below is limited to the SMC award throughout the pendency of this claim, and the case caption, above, has been recharacterized to reflect the limited issue remaining on appeal.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, effective September 18, 2008, but no earlier, the Veteran's MS with neuritis of the left and right lower extremities was manifested by a loss of use of both feet (both lower extremities).

2.  Prior to July 21, 2011, the evidence does not establish that the Veteran was unable to dress or undress herself, unable to keep herself ordinarily clean and presentable, in need of assistance to adjust prosthetics or appliances which cannot be accomplished without aid, unable to feed herself through loss of coordination of upper extremities or through extreme weakness, unable to attend to the wants of nature, incapacitated, physically or mentally, such that she required care or assistance on a regular basis for protection from the hazards or dangers inherent in her daily environment, or otherwise in need of the aid and attendance of another.

3.  Since July 21, 2011, the Veteran is shown to need the aid and attendance of another due to the combined effect of her cognitive disorder with memory impairment and upper extremity neuritis with severe spasticity, and without consideration of her lower extremity loss of use.  

4.  The Veteran has suffered disability under conditions which would entitle her to two SMC-L awards, without consideration of any condition twice.


CONCLUSIONS OF LAW

1.  The criteria for an award of SMC-L based on loss of use of both feet due to service-connected MS are met effective September 18, 2008.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).

2.  The criteria for an award of SMC-L based on the need for regular aid and attendance due to service-connected disabilities are not met prior to July 21, 2011, but continue to be present, without consideration of the loss of use of both feet, from July 21, 2011, to the present.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

3.  The criteria for an award of SMC-O based on the presence of two separate awards of SMC-L are met effective July 21, 2011.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).

4.  The criteria for an award of SMC-R(1) based on the award of SMC-O and the need for aid and attendance are met effective July 21, 2011.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duties to notify and assist have been satisfied in this case.  The Veteran's representative has specifically waived any further development of the evidence and requested a decision based upon the evidence of record.  See February 2017 representative statement.  The Board will accept and respect the waiver.  Janssen v. Principi, 15 Vet. App. 370, 374-76 (2001).  In compliance with the Veteran's expressed preference, the Board will consider the merits of the Veteran's claims in light of the evidence of record.

As this SMC evaluation stems from the initial award of service connection for MS, the Board's analysis covers the period from December 15, 2003, to the present.  The Board indeed presumes the Veteran is seeking the maximum benefits allowable throughout the pendency of the claim.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, the Veteran's representative, in a June 2014 letter, explicitly indicated the Veteran's claim for the highest level of SMC possible.  VA's duty to maximize a claimant's benefits includes consideration of whether her disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114 throughout the pendency of the claim.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

General Legal Criteria - Special Monthly Compensation

Again, the Veteran is already receiving a certain level of SMC and is seeking it earlier and at a higher rate.  The SMC criteria relevant to this claim are listed below.

SMC-L

SMC at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).  Such award shall be referred to herein as SMC-L.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him/her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

SMC-M

The special monthly compensation provided by 38 U.S.C.A. § 1114(m) is payable for any of the following conditions:  (i) anatomical loss or loss of use  of both hands; (ii) anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (iii) anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; (iv) blindness in both eyes having only light perception; (v) blindness in both eyes leaving the veteran so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(1).  Such award shall be referred to herein as SMC-M.

In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  38 C.F.R. § 3.350(2).

Higher Levels of SMC

Notably, if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle him to two or more of the SMC rates provided at 38 U.S.C.A. § 1114(1) - (n), without consideration of the same condition twice, the veteran is entitled to a higher amount of SMC under 38 U.S.C.A. § 1114 (o).  Such award shall be referred to herein as SMC-O.  SMC under 38 U.S.C.A. § 1114 (n) requires amputation and, therefore, is not applicable in this case.

Further, if a veteran in receipt of SMC-O is in need of regular aid and attendance, then the veteran is also entitlement to an additional amount under 38 U.S.C.A. § 1114 (r)(1).  Such additional award shall be referred to herein as SMC-R(1).  If the veteran, in addition to the need for aid and attendance, is in need of a higher level of care, such veteran will be paid a higher monthly aid and attendance allowance in lieu of SMC-R(1), if, in the absence of such care, the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r)(2).  Such award shall be referred to herein as SMC-R(2).  

Facts and Analysis

Prior to July 21, 2011

The Board has reviewed the entire record dating since December 2003 for evidence of the criteria having been met for SMC at any rate.  In the April 2014 rating decision, which awarded SMC-L based upon the need for aid and attendance, the RO also, in pertinent part, granted service connection for cognitive disorder, not otherwise specified, evaluated as 30 percent disabling, and neuritis of the right upper extremity, evaluated as 20 percent disabling.  These ratings were deemed effective July 21, 2011.  The RO notably awarded SMC effective the same date as the award of service connection for these disorders, finding that these additional disorders along with the Veteran's the clonus and weakness associated with neuritis of the lower extremities and bilateral optic neuritis resulted in the need for aid and attendance.  The question is whether it was warranted since December 2003 as contended by the Veteran and her representative.  

At the time of the Veteran's initial diagnosis of multiple sclerosis, while there was paraesthesia in the anterior right thigh and weakness in the left lower extremity, she was noted has having a "steady and normal" gait.  See November 2003 VA treatment record.

August 2004 VA treatment records following a motor vehicle accident show the Veteran was a student at the time.  She was described as ambulating independently.  

March 2005 VA treatment records note the Veteran was attending community college at the time with plans to transfer to a university and major in music recording and engineering.  She was seeking vocational assistance to upgrade computer skills.  In April 2005, the Veteran received care in a VA optometry clinic.  At that time, she was experiencing decreased vision and reported that she was taking a break from vocational school, but that she planned to start school in one month.  She reported living in veterans housing at the time and that she receives her meals and doesn't cook.  A January 2006 note during a VA smoking cessation program describes her environment as living in a Board and Care home.  She was not working.

An April 2005 VA optometry note shows the Veteran having traveled by bus to the appointment and using a cane to aid in support.  June 2005 VA notes show she was prescribed an electric scooter to assist with mobility associated with progressively worsening ataxia and fatigue.  By March 2006, her right leg was noted as unsteady and her left leg with some numbness.  June 2005 reports show a front-wheeled walker was recommended to prevent falls due to progressing right lower extremity weakness.

In January 2006, the Veteran experienced a fall as the Veteran was walking into a doctor's appointment and her legs gave out.  A May 2006 follow up shows she then reported some cramping once every couple weeks, but that she was able to get around the house with a walker or a cane, and she used a motorized wheelchair for long distances.  The physician noted difficulty getting out of the chair at the examination, but noted it was due to her right knee, which was not bending.  The Veteran's right knee disability is separately service connected.

A March 22, 2007 VA report during an annual gynecology examination noted the Veteran using a motorized wheelchair for ambulation.  A July 2007 primary care note shows use of an electric scooter due to her legs giving out while walking from weakness.  A July 2007 VA neurology note shows that the Veteran was not ambulating much and that she uses the wheelchair on a regular basis.

An October 2007 VA social work note shows the Veteran as living in permanent VA housing and she had come in to assist another Veteran with senior housing.  At the time of her September 2008 VA Examination, the Veteran reported she had lost her driver's license three years prior due to her impaired vision.

In a January 2008 statement, the Veteran indicated she is no longer ambulatory and that she is confined to a wheelchair.  A February 2008 neurology clinic note shows, however, that he was still able to ambulate short distances, but used an electric wheelchair to ambulate further distances.  Her main complaint was uncontrollable movements in her legs.  Physical examination revealed normal gait, tandem, heel and toe walk.  

In April 2008, however, a VA social work note again shows that the Veteran is ambulatory for short distances and has an electric wheelchair due to extremity weakness and intermittent spasms.  A March 2008 gynecology report shows she arrived to the appointment via wheelchair.  

A September 2008 VA examiner noted the Veteran was unable to stand for more than about five minutes at a time.  She was noted to use a walker inside her home and an electric wheelchair when she goes out.  The examiner also noted paroxysmal, but violent, uncontrollable movement involving clonic flexion/extension of her right leg.  The examiner was unable to test coordination on the right side or gait due to this uncontrollable movement.  

June 2009 clinical VA physical therapy notes show the Veteran was receiving care for balance, energy conservation and spasticity management.  She reported a feeling that her right arm tremors and right leg clonus had been worsening.  The clinician noted the use of a walker in the home and a scooter when out and noted the Veteran's "very ataxic gait pattern" with deviations including forward trunk leaning onto her front wheeled walker, deep squatting of the left lower extremity and trailing of the right lower extremity with spasming.  The scooter use was noted as since mid-2004 to early-2005.  She reported receiving assistance with laundry and transportation, that she was independent with her activities of daily living, but had difficulty with performing chores such as making her bed and preparing meals.

A May 2010 VA examiner noted the Veteran's limited ability to ambulate on her feet due to pain, fatigue and weakness, and that she was now on a scooter for ambulation.  The examiner also noted she was not able to cook, but that she can eat, bathe and comb.

The Veteran was hospitalized on July 16, 2010, for several days due to right eye blurry vision.  She underwent steroid treatment for optic neuritis.  A day prior she had been treated at a VA eye clinic and noted to have vision deteriorated to hand movements only in the right eye, although 20/20 vision was maintained in the left eye.  Urinary frequency and urgency was noted in the reports, but not incontinence.  The discharge documents show she was discharged home and there is no indication of a caretaker present or needed.  However, a June 19, 2010, note indicates the Veteran lives alone, but has a caretaker due to being disabled from MS.  She was noted to use a wheelchair, a cane and a walker throughout the hospitalization notes.  Yet, she was also noted to be able to provide personal hygiene to herself, and feed herself.

By December 2010, VA notes show the Veteran receiving a consultation for home health care.  A December 14, 2010, note shows the neurology clinic referred her for a consultation to assess her current living situation to assist with activities of daily living.  In particular, home nursing care was sought in order to assist with medication injections.  A follow up note shows the Veteran reported being independent with her activities of daily living and that she resides in her own apartment in the City of Long Beach under the Section 8 Housing Program.  This report indicates that she was seeking assistance for administration of her medication and that she was "not interested in moving to a board and care or a [skilled nursing facility] SNF as she maintains independence on all ADL," but that she as "some difficulty cleaning, vacuuming, etc."  

A February 2011 neurology note shows the Veteran receiving visits from home health two times per month.  This clinician also confirmed that the Veteran was only able to stand up out of her wheelchair and take a few steps due to weakness noted immediately upon rising out of the wheelchair.

June 2011 VA treatment notes again document the Veteran's wheelchair bound status.  This treatment followed an incident during which the Veteran was struck by a motor vehicle while crossing the street in her scooter in a walkway.

Based upon the foregoing, while the Veteran's MS disabilities indeed impacted her daily functioning, prior to July 21, 2011, the Veteran did not meet the criteria for SMC-L based upon the need for aid and attendance.  The Board indeed recognizes the difficulty that arose in her activities of daily living as a result of her MS, which included needing assistance by 2010 to administer medication, as well as the loss of her driver's license.  In 2004 and 2005, however, she was still pursuing schooling, although mid 2005 she had taken a break from school and had begun receiving assistance with cooking.  Difficulty with chores was reported, but she was deemed independent in activities of daily living.  In 2010, she was still reported as able to eat, bathe and comb her hair on her own.  By late 2010, she was indeed seeking assistance and receiving home health care, but the records show this was in order to administer medication and it was limited to twice per month.  In fact, the Veteran herself reported in December 2010 that she was not in need of additional care such as a board and care facility because she was independent in her activities of daily living.  Thus, the Board indeed recognizes the Veteran's need for assistance in various areas of her daily life throughout the relevant time period.  However, there is not a showing that she was at any time prior to July 21, 2011, unable to dress or undress herself, unable to keep herself ordinarily clean and presentable, in need of assistance to adjust prosthetics or appliances which cannot be accomplished without aid, unable to feed herself, unable to attend to the wants of nature, or unable to protect herself from the hazards and dangers of daily life and environment.  While the records demonstrate significant impairment associated with the Veteran's MS, they do not establish that she was in need of the aid and attendance of another person prior to July 21, 2011.

The Veteran's representative has argued that SMC-L is warranted from December 13, 2003, the date of award of service connection for MS of her lower extremities and bilateral optic neuritis.  He points to the December 2010 treatment record showing that she was seeking in-home nursing care to assist with activities of daily living.  He also noted that an April 2010 VA social work encouraged her to apply for aid and attendance.  However, as noted above, these records were associated with obtaining twice a month care to assist with medication administration and do not demonstrate the need for aid and attendance.  The Veteran's representative pointed to the January 2006 record showing she lived in a board and care home.  Again, contemporaneous records demonstrate she lived in a veteran's facility for a time, but do not demonstrate a need for aid and attendance during that time.  Based upon the foregoing, the Board finds that the Veteran was not in need of the aid and attendance of another prior to July 21, 2011, and SMC-L is not warranted prior to that date on this basis.

Moreover, there is no showing or contention of anatomical loss of either upper or lower extremity at any time during the pendency of this appeal.  Further, the Veteran has never been blind in both eyes, or permanently bedridden.

As for loss of use, under 38 C.F.R. § 4.63, loss of use of a hand or a foot for the purpose of SMC will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of a hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by and amputation stump with prosthesis.  

2003 and 2004 treatment records show the Veteran ambulating with a normal gait and independently.  In April 2005, she was using a cane and by June 2005 she had been prescribed a scooter.  While the Veteran reported in early 2008 that she was now wheelchair bound, an April 2008 social worker noted she utilized a walker in her home and used her scooter for long distances.  Thus, while these records indeed show impairment of the lower extremities, they do not rise to the level of loss of use as defined by 38 C.F.R. § 4.63 in that her ability to ambulate on her own, at least for short distances, is evidence of some remaining effective function.  Loss of use requires no such effective function.  However, by the time of the September 2008 VA examination, she was unable to stand for more than five minutes, had violent, uncontrollable movement involving clonic flexion/extension of her right leg, and testing of  coordination on the right side or gait was impossible due to uncontrollable movement.  Later notes show a very ataxic gait pattern with deviations including forward trunk leaning onto her front wheeled walker, deep squatting of the left lower extremity and trailing of the right lower extremity with spasming.  The Veteran predominantly used her wheelchair from that point on and this evidence showed that use of a walker had become a less than feasible means of ambulation.  February 2011 notes show she was only able to stand for a few minutes.  Thus, while earlier reports during the pendency of the claim do not show the Veteran's lacked use of her lower extremities, the condition markedly worsened as time passed.  By the time of the September 18, 2008, VA examination, the Veteran's use of a walker to ambulate proved less than feasible and from that point forward she was generally described as wheelchair bound.  Examining this evidence in a light most favorable to the Veteran, the Board finds that the Veteran's MS manifested in loss of use of both lower extremities as of September 18, 2008, such that SMC-L was warranted as of that date.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.

In sum, SMC-L is warranted based upon loss of use of both lower extremities, effective September 18, 2008.  SMC-L is not warranted on any basis prior to that date.

Since July 21, 2011

Again, SMC-L on the basis of the need for aid and attendance is in effect since July 21, 2011.  The RO awarded this benefit based upon the Veteran's need for aid and attendance due to serve spasticity of the lower extremities, mild spasticity of the right upper extremity, bilateral optic neuritis and mild to moderate cognitive disorder.  Given the above award of SMC-L on the basis of loss of use of the lower extremities, effective September 18, 2008, the question from July 21, 2011 forward becomes whether SMC-L based upon the loss of use of both extremities is warranted, as well as a separate SMC-L based upon the need for aid and attendance due to disabilities other than MS in the lower extremities.  The Board is examining the evidence since July 21, 2011, in order to make a determination in this regard.  

A July 21, 2011 VA treatment record shows the Veteran's continued report of leg weakness and use of an electric scooter, walker and cane.  However, at that time, she also reported increasing short term memory loss and that the new apartment she had moved into was too noisy.  The Board recognizes this memory impairment may show the need for aid and attendance to protect her from the hazards or dangers inherent in her daily environment, particularly given her need for medication via subcutaneous injections.  Moreover, an August 2011 EMG report showed that the remainder of the examination could not be performed due to right upper extremity spasm interfering with both NCS and EMG portions of examination.  A follow up October 2011 VA neuropsychology report showed a diagnosis of cognitive disorder, not otherwise specified, secondary to multiple sclerosis.  Based on this evidence, the RO awarded service connection for cognitive disorder and right upper extremity neuritis, effective July 21, 2011.   

In June 2013, a VA Examiner noted the Veteran's symptoms as including slight impairment of sphincter control, without leakage and chronic constipation, but neither bowel nor urinary incontinence.  Recurrent symptomatic urinary tract infections were noted, but there was no hospitalization required.  Rather, they were treated as needed with antibiotics.  Unsteady gait due to clonus of both lower extremities was also noted.  The examiner described the Veteran as housebound at this time, going out of the house once per week for doctor's appointments, the pharmacy and the grocery store.  The examiner also described the Veteran as able to dress and undress without assistance, as having sufficient upper extremity coordination and strength to be able to feed herself without assistance, as able to prepare meals and attend to the wants of nature and bathe herself without assistance, and as able to keep herself ordinarily clean and presentable without assistance.  The Board does not doubt that these characteristics were present on the date of this examination; however, other examinations indeed show severe spasticity in at least one upper extremity, as well as cognitive impairment, which would impact these factors.  She was noted as able to take her prescription medications in a timely manner and with accurate dosage without assistance, yet the cognitive impairment and its impact on medication management was not discussed, nor was the bi-monthly home health assistance in this regard.   The Veteran was noted as not bedridden and not in need of care and/or assistance on a regular basis due to her disabilities in order to protect herself from the hazards and/or dangers incident to her daily environment.  Again, the examiner did not discuss the relevant impact of cognitive impairment and right upper extremity spasticity on her ability for self-care.  The examiner did confirm that the Veteran requires the constant use of a wheelchair for locomotion.

A June 2013 VA peripheral nerves examination noted severe symptoms related to peripheral nerve function in with upper extremities and the right lower extremity.  Muscle strength was normal, but reflexes were hyperactive without clonus in all extremities.  An eye examiner at the same time noted the existence of bilateral optic neuritis, but found the condition to be quiescent with vision and Goldman visual fields "relatively unaffected."

In July 2013, a VA physician submitted a report in support of the Veteran's claim.  The physician noted that the Veteran was able to feed herself and to prepare her own meals, but with assistance due to her upper and lower extremity weakness.  Housekeeping assistance was also noted as necessary.  No assistance was noted as necessary with bathing and tending to other hygiene needs.  No nursing home care was needed, but medication management was needed due to the Veteran's need for subcutaneous injections.  She was able to control both her bowel and bladder.  Poor balance was noted, as well as clonus and weakness was present in all extremities.  The Veteran was able to ambulate no more than a few steps.  She was reported to use a scooter outside the home and a walker in her home for ambulation.  When outside the home, she had some days of difficulty due to fatigue.

February 2014 VA outpatient notes show the report of use of a cane at home, using the right hand, and the use of a scooter for long distance travel.  The Veteran was again noted as independent in her activities of daily living.  Recurrent urinary tract infections and ongoing constipation issues were both again noted.  At that time, she reported occasional accidents and urgency for approximately one year, but none in the prior few months.  The clinician noted that the Veteran lives in a mobile home with her boyfriend.  A March 2014 VA treatment record again shows the Veteran independent in activities of daily living, but with assistance from her boyfriend. 

In sum, in addition to the loss of use of her lower extremities, for which SMC-L is being awarded since September 18, 2008, the Veteran's MS is manifested by bilateral optic neuritis, cognitive disorder and neuritis of her right upper extremity, which indeed impair the Veteran.  The Veteran requires assistance with medication management, to include administration of sub cutaneous injections to manage her MS.  She is also unable to prepare her own food.  While some medical practitioners suggested she is entirely independent in her activities of daily living, this finding is inconsistent with what the record, when read as a whole, shows.  The Veteran is in need of assistance from both friends and her boyfriend, as well as the home health administration of medicine.  While she can feed herself, she is in need of someone else to cook.  The Board indeed recognizes that some of these factors existed prior to July 11, 2011, however, it was not until that date that cognitive impairment with at least short term memory loss also became a factor and which undoubtedly impacts the Veteran's ability to care for herself without the aid and attendance of another.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes entitlement to SMC-L effective July 11, 2011, based solely on her need for aid and attendance related to her service-connected cognitive impairment and upper extremity disability, without consideration of the loss of use of the lower extremities.  As such a separate SMC-L award is warranted, effective July 11, 2011.  Thus, effective this date, the Veteran is in receipt of two SMC-L awards.

As noted above, if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle her to two or more of the SMC rates provided at 38 U.S.C.A. § 1114  (1) - (n), without consideration of the same condition twice, the veteran is entitled to SMC-O.  In this instance, effective July 11, 2011, the Veteran has been awarded two SMC-L awards without consideration of the same condition twice.  As more fully described above, she has been awarded SMC-L based on loss of use of both feet due to her service-connected MS.  Additionally, she has been awarded SMC-L based on the need for aid and attendance due to her service-connected upper extremity neuritis and cognitive disorder, without consideration of her lower extremity loss of use.  As such, under the plain reading of the law, she is entitled to SMC-O.  Id. 

The Board must next consider whether the Veteran is entitled to an even higher rate of SMC.  In this regard, 38 U.S.C.A. § 1114 (r)(1) provides that if a veteran is entitled to SMC-O and is also need in aid and attendance, she shall be paid an additional amount of SMC.  By virtue of this decision, the Veteran has been awarded an SMC-O award, based in-part on her need for aid and attendance.  As such, the Board finds that she is also entitled to an award of SMC-R(1).

The Board must note here that this particular grant of benefits is circular in nature and seems to warrant repeated compensation for the same level of impairment, specifically the need for aid and attendance.  However, while pyramiding is prohibited under the Rating Schedule, SMC awards are distinct from the schedule and are intended to be benefits in addition to the regular schedule.  They are not traditional "ratings" in the ordinary sense of the word for VA purposes.  Moreover, where there is ambiguity in the law, the Board is inclined to resolve that ambiguity to the maximum benefit of the veteran.  Thus, the Board finds that entitlement to SMC-R(1) is warranted in this case.

However, the criteria for a higher SMC award have not been met.  Again, if the Veteran, in addition to the need for aid and attendance, is in need of a higher level of care, she would be paid a higher monthly aid and attendance allowance (SMC-R(2)) in lieu of SMC-R(1), if, in the absence of such care, she would require hospitalization, nursing home care, or other residential institutional care.  The need for "a higher level of care" shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 U.S.C.A. § 1114(r)(2).  The existence of the need for such care shall be determined by a physician employed by VA.  Id.  Here, there is no indication that any such higher level of care has been necessary at any time during the pendency of the appeal.  Assistance has come from a home health care person twice per month for medication management, and help in daily activities such as cooking and cleaning has come from places such as the veteran's facility where the Veteran lived and from her boyfriend.  There has been no suggestion of the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Thus, the Board finds that SMC-R(1) is the maximum benefit available in this instance.

Finally, the Board recognizes the June 2013 examination report also demonstrates that the Veteran may be housebound as set forth under 38 U.S.C.A. § 1114 (s). However, a Veteran may receive SMC either by reason of being housebound OR based on the need for regular aid and attendance, but may not receive both simultaneously.  Furthermore, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114 (l) with 38 U.S.C.A. §1114 (s).  Thus, no further consideration of the Veteran's housebound status is necessary.

The Board has considered whether additional SMC awards under theories not discussed in detail, above, are warranted, including SMC-K (loss of use of a creative organ) and SMC-T (residuals of traumatic brain injury).  38 U.S.C.A. § 1114 (k), (t) (West 2014).  However, the record does not support a finding of any additional SMC benefits not granted herein either due to the Veteran not meeting the criteria for such award, or as the awards are at rates lower than the benefits granted herein.

In conclusion, the preponderance of the evidence supports an award of SMC-L, effective September 18, 2008, based upon loss of use of the Veteran's lower extremities.  The evidence does not support an award of SMC-L based upon the need for aid and attendance prior to July 21, 2011; however, the evidence supports a finding for a separate SMC-L based upon the need for the aid and attendance of another due to the Veteran's upper extremity neuritis and cognitive impairment, without consideration of the lower extremity disability, effective July 21, 2011.  Thus, the Board finds that, effective July 21, 2011, two separate SMC-L awards are warranted, thus leading to an SMC-O, and because one of the two SMC-L awards is based upon the need for aid and attendance, an SMC-R(1) is warranted.


ORDER

SMC-L based upon loss of use of the lower extremities is granted, effective September 18, 2008, subject to laws and regulations applicable to payment of VA monetary benefits.

SMC-L based upon the regular need of aid and attendance of another prior to July 21, 2011, is denied.

SMC-O based on the award of two distinct SMC-L awards is granted, effective July 21, 2011, subject to laws and regulations applicable to payment of VA monetary benefits.

SMC-R(1) based on the award of SMC-O and the need for aid and attendance is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


